Exhibit 10.2
SCOLR PHARMA, INC.


OFFICER INDEMNIFICATION AGREEMENT




THIS AGREEMENT is made as of May 26, 2009, by and between SCOLR Pharma, Inc., a
Delaware corporation (the "Corporation"), and ________________ ("Officer"), an
officer of the Corporation.


WHEREAS, it is essential to the Corporation to retain and attract officers who
have significant experience in business, corporate and financial matters; and


WHEREAS, the Officer possesses the knowledge and experience desired by the
Corporation and the Corporation desires the Officer to serve as an officer of
the Corporation; and


WHEREAS, the Bylaws of the Corporation require indemnification of the officers
of the Corporation to the fullest extent permitted by the Delaware General
Corporation Law (the "DGCL"), and the DGCL expressly provides that the
indemnification provisions set forth therein are not exclusive; and


WHEREAS, the Corporation and the Officer desire to enter into a contract that
sets forth their respective rights and obligations with regard to claims for
loss, liability, expense or damage which, directly or indirectly, may arise out
of or relate to service as an officer of the Corporation;


NOW THEREFORE, in consideration of the premises and the covenants contained
herein and Officer’s agreement to continue to serve the Corporation after the
date hereof, the sufficiency of which is hereby acknowledged, the Corporation
and Officer do hereby covenant and agree as follows:


1.
Agreement to Serve.   The Officer shall serve as an officer of the Corporation.
This Agreement shall not be deemed an employment contract between the
Corporation and Officer. The Officer specifically acknowledges that Officer’s
employment with the Corporation, if any, is at will, and the Officer may be
discharged at any time for any reason, with or without cause, except as may be
otherwise provided in any written employment contract between the Officer and
the Corporation, other applicable formal severance policies duly adopted by the
Board of Directors (the “Board”), or by the Corporation’s Certificate of
Incorporation, the Corporation’s Bylaws, and the DGCL. The foregoing
notwithstanding, this Agreement shall continue in force after the Officer has
ceased to serve as an officer of the Corporation.

 
2.
Definitions.   As used in this Agreement:



 
(a)
The term "Proceeding" shall include any threatened, pending or completed action,
suit or proceeding, whether brought in the right of the Corporation or
otherwise, and whether of a civil, criminal, administrative or investigative
nature, whether formal or informal, in which the Officer may be or may have been
involved as a party, witness or otherwise, by reason of the fact that the
Officer is

 

--------------------------------------------------------------------------------




 
 
or was an officer of the Corporation, or is or was serving at the request of the
Corporation (or is deemed to be serving or have served) as a director, officer,
partner, trustee, manager, employee or agent of another corporation, limited
liability company, partnership, joint venture, trust or other enterprise,
whether or not serving in such capacity at the time any liability or expense is
incurred for which exculpation, indemnification or reimbursement can be provided
under this Agreement.  The term "Proceeding" shall also include a situation that
the Officer in good faith believes may lead to the institution of an action,
suit or proceeding.

 
 
(b)
The term "Expenses" shall mean any expense, liability or loss, including
attorneys' fees, judgments, fines, ERISA excise taxes and penalties, amounts
paid or to be paid in settlement, any interest, assessments or other charges
imposed thereon, any federal, state, local or foreign taxes imposed as a result
of the actual or deemed receipt of any payments under this Agreement, and shall
include, without limitation thereto, expenses of investigations, judicial or
administrative proceedings or appeals, attorney, accountant and other
professional fees and disbursements and any expenses of establishing a right to
indemnification under Section 12 of this Agreement, but shall not include
amounts paid in settlement by the Officer or the amount of judgments or fines
against the Officer.



 
(c)
References to "other enterprise" include, without limitation, employee benefit
plans; references to "fines" include, without limitation, any excise taxes
assessed on a person with respect to any employee benefit plan; references to
"serving at the request of the Corporation" include, without limitation, any
service as a director, officer, partner, trustee, manager, employee or agent
which imposes duties on, or involves services by, such director, officer,
partner, trustee, manager, employee or agent with respect to an employee benefit
plan, its participants, or its beneficiaries; and a person who acted in good
faith and in a manner such person reasonably believed to be in the interest of
the participants and beneficiaries of an employee benefit plan shall be deemed
to have acted in a manner "not opposed to the best interests of the Corporation"
as referred to in this Agreement.



 
(d)
References to "the Corporation" shall include, in addition to the resulting
entity, any constituent corporation or other entity (including any constituent
of a constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, partners, trustees, managers, employees or agents, so that
any person who is or was a director, officer, partner, trustee, manager,
employee or agent of such constituent entity, or is or was serving at the
request of such constituent entity as a director, officer, partner, trustee,
manager, employee or agent of another corporation, limited liability company,
partnership, joint venture, trust or other enterprise, shall stand in the same
position under this Agreement with respect to the resulting or surviving entity
as such person would have with respect to such constituent entity if  its
separate existence had continued.



 
(e)
For purposes of this Agreement, the meaning of the phrase "to the fullest extent

 

--------------------------------------------------------------------------------




 
 
permitted by law" shall include, but not be limited to:

 
 
(i)
to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify or exculpate its officers; and



 
(ii)
to the fullest extent permitted by any provision of the DGCL that authorizes or
contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL.



 
(f)
A "Change in Control" shall be deemed to occur upon the earlier the earliest to
occur after the date of this Agreement of any of the following events:



 
(i)
Acquisition of Stock by Third Party.   Any Person (as defined below) is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Corporation representing fifty percent (50%) or more of the combined voting
power of the Corporation's then outstanding securities entitled to vote
generally in the election of directors, unless (a) the change in the relative
Beneficial Ownership of the Corporation's securities by any Person results
solely from a reduction in the aggregate number of outstanding shares
of  securities entitled to vote generally in the election of directors, or (b)
such acquisition was approved in advance by the Continuing Directors (as defined
below) and such acquisition would not constitute a Change in Control under part
(iii) of this definition;



 
 (ii)
Change in Board of Directors.   Individuals who, as of the date hereof,
constitute the Board, and any new director whose election by the Board or
nomination for election by the Corporation's stockholders was approved by a vote
of at least two thirds of the Directors then still in office who were Directors
on the date hereof or whose election for nomination for election was previously
so approved (collectively, the "Continuing Directors"), cease for any reason to
constitute at least a majority of the members of the Board;



 
(iii)
Corporation Transactions.   The effective date of a reorganization, merger or
consolidation of the Corporation (a "Business Combination"), in each case,
unless, immediately following such Business Combination: (a) all or
substantially all of the Persons who were the Beneficial Owners of securities
entitled to vote generally in the election of Directors immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
51% of the combined voting power of the then outstanding securities of the
Corporation entitled to vote generally in the election of Directors resulting
from such Business Combination (including, without limitation, a corporation
which was a result of such

 

--------------------------------------------------------------------------------




 
 
transaction owns the Corporation or all or substantially all of the
Corporation's assets either directly or through one or more Subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the securities entitled to vote generally in the
election of Directors; (b) no Person (excluding any corporation resulting from
such Business Combination) is the Beneficial Owner, directly or indirectly, of
15% or more of the combined voting power of the then outstanding securities
entitled to vote generally in the election of Directors of such corporation
except to the extent that such ownership existed prior to such Business
Combination; and (c) at least a majority of the board of directors of the
corporation resulting from such Business Combination were Continuing Directors
at the time of the execution of the initial agreement, or of the action of the
board of directors, providing for such Business Combination;

 
 
(iv)
Liquidation.   The approval by the stockholders of the Corporation of a complete
liquidation of the Corporation or an agreement or series of agreements for the
sale or disposition by the Corporation of all or substantially all of the
Corporation's assets, other than factoring the Corporation's current receivables
or escrows due (or, if such approval is not required, the decision by the Board
to proceed with such a liquidation, sale, or disposition in one transaction or a
series of related transactions); or



 
(v)
Other Events.   There occurs any other event of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or a
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act, whether or not the Corporation is then subject to such
reporting requirement.



 
(g)
Beneficial Owner; Beneficial Ownership.   The terms "Beneficial Owner" and
"Beneficial Ownership" shall have the meanings set forth in Rule 13d-3
promulgated under the  Securities Exchange Act  of 1934, as amended, as in
effect on the date hereof  (the "Exchange Act") .




 
(h)
The term "Person" shall have the meaning as set forth in Sections 13(d) and
14(d) of the Exchange Act as in effect on the date hereof; provided, however,
that "Person" shall exclude: (a) the Corporation; (b) any subsidiary of the
Corporation; (c) any employment benefit plan of the Corporation or of a
subsidiary of the Corporation or of any corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation; and (d) any trustee
or other fiduciary holding securities under an employee benefit plan of the
Corporation or of a subsidiary of the Corporation or of a corporation owned
directly or indirectly by the stockholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation.

 

--------------------------------------------------------------------------------


 
3.
Limitation of Liability.

 
 
(a)
To the fullest extent permitted by law, the Officer shall have no monetary
liability of any kind or nature whatsoever in respect of the Officer’s errors or
omissions (or alleged errors or omissions) in serving the Corporation or any of
its subsidiaries, their respective shareholders or any other enterprise at the
request of the Corporation, so long as such errors or omissions (or alleged
errors or omissions), if any, are not shown by clear and convincing evidence to
have involved:



 
(i)
any breach of the Officer’s duty of loyalty to such entities, shareholders or
enterprises;



 
(ii)
any act or omission not in good faith or which involved intentional misconduct
or a knowing violation of law;



 
(iii)
any transaction from which the Officer derived an improper personal benefit; or



 
(iv)
profits made from the purchase and sale by the Officer of securities of the
Corporation within the meaning of Section 16(b) of the Securities Exchange Act
of 1934, as amended, or similar provision of any state statutory law or common
law.



 
(b)
Without limiting the generality of subparagraph (a) above and to the fullest
extent permitted by law, the Officer shall have no personal liability to the
Corporation or any of its subsidiaries, their respective shareholders or any
other person claiming derivatively through the Corporation, regardless of the
theory or principle under which such liability may be asserted, for:



 
(i)
punitive, exemplary or consequential damages;



 
(ii)
treble or other damages computed based upon any multiple of damages actually and
directly proved to have been sustained;



 
(iii)
fees of attorneys, accountants, expert witnesses or professional consultants; or



 
(iv)
civil fines or penalties of any kind or nature whatsoever.



4.
Indemnity in Third Party Proceedings.   The Corporation shall indemnify the
Officer in accordance with the provisions of this Section 4 if the Officer was
or is a party to, or is threatened to be made a party to, any Proceeding (other
than a Proceeding by or in the right of the Corporation to procure a judgment in
its favor), against all Expenses, judgments, fines and amounts paid in
settlement, actually and reasonably incurred by the by the Officer in connection
with such Proceeding if the Officer acted in good faith and

 

--------------------------------------------------------------------------------




 
in a manner the Officer reasonably believed was in or not opposed to the best
interests of the Corporation, and, with respect to any criminal action or
proceeding, the Officer, in addition, had no reasonable cause to believe that
the Officer’s conduct was unlawful.

 
 
The Officer shall not be entitled to indemnification under this Section 4 in
connection with any Proceeding charging improper personal benefit to the Officer
in which the Officer is finally adjudged liable without further rights of appeal
on the basis that personal benefit was improperly received by the Officer unless
and only to the extent that the court conducting such Proceeding, or any other
court of competent jurisdiction, determines upon application that, despite the
adjudication of liability, the Officer is fairly and reasonably entitled to
indemnification in view of all the relevant circumstances.



5.
Indemnity in Proceedings by or in the Right of the Corporation.   The
Corporation shall indemnify the Officer in accordance with the provisions of
this Section 5 if the Officer was or is a party to, or is threatened to be made
a party to, any Proceeding by or in the right of the Corporation to procure a
judgment in its favor, against all Expenses actually and reasonably incurred by
the Officer in connection with the defense or settlement of such Proceeding if
the Officer acted in good faith and in a manner the Officer reasonably believed
was in or not opposed to the best interests of the Corporation. The Officer
shall not be entitled to indemnification under this Section 5 in connection with
any Proceeding in which the Officer has been finally adjudged liable without
further rights of appeal to the Corporation unless and only to the extent that
the court conducting such Proceeding, or any other court of competent
jurisdiction, determines upon application that, despite the adjudication of
liability, the Officer is fairly and reasonably entitled to indemnification in
view of all the relevant circumstances.



6.
Indemnification of Expenses of Successful Party.   Notwithstanding any other
provisions of this Agreement other than Section 8, to the extent that the
Officer has been successful, on the merits or otherwise, in defense of any
Proceeding or in defense of any claim, issue or matter therein, including the
dismissal of an action without prejudice, the Corporation shall indemnify the
Officer against all Expenses actually and reasonably incurred in connection
therewith.  If any Proceeding is disposed of on the merits or otherwise
(including a disposition without prejudice), without (i) the disposition being
adverse to the Officer, (ii) an adjudication that the Officer was liable to the
Corporation, (iii) a plea of guilty by the Officer, (iv) an adjudication that
the Officer did not act in good faith, and in a manner he reasonably believed to
be in or not opposed to the best interests of the Corporation, and (v) with
respect to any criminal proceeding, an adjudication that the Officer had
reasonable cause to believe his conduct was unlawful, the Officer shall be
considered for the purposes hereof to have been successful with respect thereto.



7.
Additional Indemnification.   Notwithstanding any limitation in Sections 4, 5 or
6, the Corporation shall indemnify the Officer to the fullest extent permitted
by law with respect to any Proceeding (including a Proceeding by or in the right
of the Corporation to procure a judgment in its favor), against all Expenses,
judgments, fines and amounts paid in settlement, actually and reasonably
incurred by the Officer in connection with such

 

--------------------------------------------------------------------------------




 
Proceeding.

 
8.
Exclusions.   Notwithstanding any provision in this Agreement, the Corporation
shall not be obligated under this Agreement to make any indemnification in
connection with any claim made against the Officer:



 
(a)
for which payment has actually been made to or on behalf of the Officer under
any insurance policy, except with respect to any excess amount to which the
Officer is entitled under this Agreement beyond the amount of payment under such
insurance policy;



 
(b)
if a court having jurisdiction in the matter finally determines that such
indemnification is not lawful under any applicable statute or public policy;



 
(c)
in connection with any Proceeding (or part of any Proceeding) initiated by the
Officer, or any Proceeding by the Officer against the Corporation or its
directors, officers, employees or other persons entitled to be indemnified by
the Corporation, unless:



 
(i)
the Corporation is expressly required by law to make the indemnification;



 
(ii)
the Proceeding was authorized by the Board of Directors of the Corporation; or



 
(iii)
the Officer initiated the Proceeding pursuant to Section 12 of this Agreement
and the Officer is successful in whole or in part in such Proceeding; or



 
(d)
on account of any Proceeding with respect to which final judgment without
further right of appeal is rendered against the Officer for payment or an
accounting of profits made from the purchase or sale by the Officer of
securities of the Corporation within the meaning of Section 16(b) of the
Securities Exchange Act of 1934, as amended, or similar provision of any state
statutory law or common law.



9.
Advances of Expenses.   The Corporation shall pay the Expenses incurred by the
Officer in any Proceeding (other than a Proceeding brought for an accounting of
profits made from the purchase and sale by the Officer of securities of the
Corporation within the meaning of Section 16(b) of the Securities Exchange Act
of 1934, as amended, or similar provision of any state statutory law or common
law) in advance of the final disposition of the Proceeding at the written
request of the Officer, if the Officer:



 
(a)
furnishes the Corporation a written affirmation of the Officer’s good faith
belief that the Officer is entitled to be indemnified under this Agreement; and



 
(b)
furnishes the Corporation a written undertaking in the form attached hereto as

 

--------------------------------------------------------------------------------




 
 
Exhibit A. Such undertaking shall be an unlimited general obligation of the
Officer but need not be secured.

 
Advances pursuant to this Section 9 shall be made no later than 10 days after
receipt by the Corporation of the affirmation and undertaking described in
Sections 9(a) and 9(b) above, and shall be made without regard to the Officer’s
ability to repay the amount advanced and without regard to the Officer’s
ultimate entitlement to indemnification under this Agreement. Advances shall be
unsecured and interest free.  The Corporation may establish a trust, escrow
account or other secured funding source for the payment of advances made and to
be made pursuant to this Section 9 or of other liability incurred by the Officer
in connection with any Proceeding.


10.
Nonexclusivity, Effectiveness and Continuity of Rights.   The indemnification,
advancement of Expenses, and exculpation from liability provided by this
Agreement (i) shall not be deemed exclusive of any other rights to which the
Officer may be entitled under any other agreement, any certificate of
incorporation, bylaws, or vote of shareholders or directors, the DGCL, or
otherwise, both as to action in the Officer’s official capacity and as to action
in another capacity while holding such office or occupying such position, (ii)
shall apply without regard to whether the event giving rise to a claim for
indemnification, advancement, reimbursement or exculpation occurred prior to or
following the date of this Agreement, and (iii) shall continue as to the Officer
even though the Officer may have ceased to be an officer of the Corporation or a
director, officer, partner, trustee, manager, employee or agent of an enterprise
related to the Corporation and shall inure to the benefit of the heirs,
executors, administrators and personal representatives of the Officer.

 
11.
Procedure Upon Application for Indemnification.   Any indemnification under
Sections 4, 5, 6 or 7 shall be made no later than 45 days after receipt of the
written request of the Officer, and, if required by applicable law, only as
authorized in the specific case upon a determination that indemnification of the
Officer is proper in the circumstances because the person has met the applicable
standard of conduct set forth in sections 145(a) and (b) of the DGCL. Such
determination shall be made, with respect to a person who is a director or
officer at the time of such determination:



 
(a)
by a majority vote of the directors who are not parties to such Proceeding, even
though less than a quorum; or



 
(b)
by a committee of such directors designated by majority vote of such directors,
even though less than a quorum; or



 
(c)
if there are no such directors, or if such directors so direct, by independent
legal counsel in a written opinion, which counsel shall be appointed (i) by a
majority vote of the Board of Directors or its committee in the manner
prescribed by paragraph (a) or paragraph (b) of this Section 11, or (ii) if a
quorum of the Board of Directors cannot be obtained under paragraph (a) of this
Section 11 or a committee cannot be designated under paragraph (b) of this
Section 11, then by a

 

--------------------------------------------------------------------------------




 
 
majority vote of the full Board of Directors, including directors who are
parties to the applicable Proceeding; or

 
 
(d)
by the shareholders of the Corporation; provided that following: a Change in
Control, all determinations concerning the rights of the Officer to indemnity
payments and expense advances under this Agreement or any other agreement or
under applicable law or the Corporation’s Certificate of Incorporation or Bylaws
now or hereafter in effect relating to indemnification shall be made by
independent counsel selected by the Officer and approved by the Corporation
(which approval shall not be unreasonably withheld or delayed), and who has not
otherwise performed services for the Corporation or the Officer (other than in
connection with indemnification matters) within the last five years. The
Independent Counsel shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Corporation or Officer in an action to
determine Officer’s rights under this Agreement. Such counsel, among other
things, shall render its written opinion to the Corporation and Officer as to
whether and to what extent the Officer should be permitted to be indemnified
under applicable law.



The Corporation agrees to pay the reasonable fees of any independent counsel
engaged hereunder and to advance expenses for and indemnify fully such counsel
against any and all expenses (including attorneys’ fees), claims, liabilities,
loss and damages arising out of or relating to this Agreement or the engagement
of independent counsel pursuant hereto.


If the person or persons so empowered to make a determination pursuant to this
Section 11 shall have failed to make the requested determination within ninety
(90) days after any judgment, order, settlement, dismissal, arbitration award,
conviction, acceptance of a plea of nolo contendre or its equivalent, or other
disposition or partial disposition of any Proceeding or any other event that
could enable the Corporation to determine the Officer’s entitlement to
indemnification, the requisite determination that the Officer is entitled to
indemnification shall be deemed to have been made.


12.
Enforcement.  The Officer may enforce any right to indemnification, advances or
exculpation provided by this Agreement in any court of competent jurisdiction
if:



 
(a)
the Corporation denies the claim for indemnification, advances or exculpation,
in whole or in part; or



 
(b)
the Corporation does not dispose of such claim within the time period required
by this Agreement.



It shall be a defense to any such enforcement action (other than an action
brought to enforce a claim for advancement of Expenses pursuant to, and in
compliance with, Section 9 of this Agreement) that the Officer is not entitled
to indemnification or
 

--------------------------------------------------------------------------------


 
exculpation under this Agreement. However, except as provided in Section 13 of
this Agreement, the Corporation shall not assert any defense to an action
brought to enforce a claim for advancement of Expenses pursuant to Section 9 of
this Agreement if the Officer has tendered to the Corporation the affirmation
and undertaking required thereunder. In making any determination concerning
Officer’s right to indemnification, there shall be a presumption that Officer
has satisfied the applicable standard of conduct, and the Corporation may
overcome such presumption only by its presenting clear and convincing evidence
to the contrary. The burden of proving by clear and convincing evidence that
indemnification or exculpation is not appropriate shall be on the Corporation.
Neither the failure of the Corporation (including its Board of Directors, a
committee thereof, or independent legal counsel) to have made a determination
prior to the commencement of such action that indemnification or exculpation is
proper in the circumstances because the Officer has met the applicable standard
of conduct nor an actual determination by the Corporation (including its Board
of Directors, a committee thereof, or independent legal counsel) that
indemnification or exculpation is improper because the Officer has not met such
applicable standard of conduct, shall be asserted as a defense to the action or
create a presumption that the Officer is not entitled to indemnification or
exculpation under this Agreement or otherwise. The knowledge and/or actions, or
failure to act, of any director, officer, agent or employee of the Corporation
or the Corporation itself shall not be imputed to Officer for purposes of
determining any rights under this Agreement. The Officer’s Expenses incurred in
connection with successfully establishing the Officer’s right to
indemnification, advances or exculpation, in whole or in part, in any Proceeding
shall also be paid or reimbursed by the Corporation.


The termination of any Proceeding by judgment, order, settlement, conviction or
upon a plea of nolo contendere, or its equivalent, shall not, of itself, create
a presumption that:


 
(i)
the Officer is not entitled to indemnification under Sections 4, 5 or 7 of this
Agreement because the Officer did not act in good faith and in a manner which
the Officer reasonably believed to be in or not opposed to the best interests of
the Corporation, and, with respect to any criminal action or proceeding, had
reasonable cause to believe that the Officer’s conduct was unlawful; or



 
(ii)
the Officer is not entitled to exculpation under Section 3 of this Agreement.



The Corporation and Officer agree that a monetary remedy for breach of this
Agreement may be inadequate, impracticable and difficult of proof, and further
agree that such breach may cause Officer irreparable harm.  Accordingly, the
parties hereto agree that Officer may enforce this Agreement by seeking
injunctive relief and/or specific performance hereof, without any necessity of
showing actual damage or irreparable harm and that by seeking injunctive relief
and/or specific performance, Officer shall not be precluded from seeking or
obtaining any other relief to which he may be entitled.  The Corporation and
Officer further agree that Officer shall be entitled to such specific
performance and injunctive relief, including temporary restraining orders,
preliminary
 

--------------------------------------------------------------------------------


 
injunctions and permanent injunctions, without the necessity of posting bonds or
other undertaking in connection therewith.  The Corporation acknowledges that in
the absence of a waiver, a bond or undertaking may be required of Officer by the
Court, and the Corporation hereby waives any such requirement of a bond or
undertaking.


13.
Notification and Defense of Claim.   Promptly after receipt by Officer of notice
of the commencement of any Proceeding, Officer shall, if a claim in respect of
the Proceeding is to be made against the Corporation hereunder, notify the
Corporation of the commencement thereof.  The failure to promptly notify the
Corporation of the commencement of the Proceeding, or Officer’s request for
indemnification, will not relieve the Corporation from any liability that it may
have to Officer hereunder, except to the extent the Corporation is prejudiced in
its defense of such Proceeding as a result of such failure.  With respect to any
Proceeding as to which the Officer so notifies the Corporation of the
commencement:



 
(a)
The Corporation shall be entitled to participate in the Proceeding at its own
expense.



 
(b)
Except as otherwise provided in this Section 14, the Corporation may, at its
option and jointly with any other indemnifying party similarly notified and
electing to assume such defense, assume the defense of the Proceeding, with
legal counsel reasonably satisfactory to the Officer. The Officer shall have the
right to use separate legal counsel in the Proceeding, but the Corporation shall
not be liable to the Officer under this Agreement, including Section 9 above,
for the fees and Expenses of separate legal counsel incurred after notice from
the Corporation of its assumption of the defense, unless (i) the Officer
reasonably concludes that there may be a conflict of interest between the
Corporation and the Officer in the conduct of the defense of the Proceeding, or
(ii) the Corporation does not use legal counsel to assume the defense of such
Proceeding. The Corporation shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Corporation or as to which the Officer
has made the conclusion provided for in (i) above.



 
(c)
If two or more persons who may be entitled to indemnification from the
Corporation, including the Officer, are parties to any Proceeding, the
Corporation may require the Officer to use the same legal counsel as the other
parties. The Officer shall have the right to use separate legal counsel in the
Proceeding, but the Corporation shall not be liable to the Officer under this
Agreement, including Section 9 above, for the fees and Expenses of separate
legal counsel incurred after notice from the Corporation of the requirement to
use the same legal counsel as the other parties, unless the Officer reasonably
concludes that there may be a conflict of interest between the Officer and any
of the other parties required by the Corporation to be represented by the same
legal counsel.



 
(d)
The Corporation shall not be liable to indemnify the Officer under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written

 

--------------------------------------------------------------------------------




 
 
consent, which shall not be unreasonably withheld. The Corporation shall not be
required to obtain the consent of the Officer for the settlement of any
Proceeding the Corporation has undertaken to defend if the Corporation assumes
full and sole responsibility for each such settlement; provided, however, that
the Corporation shall be required to obtain Officer’s prior written approval,
which may be granted or withheld in Officer’s sole, reasonable discretion,
before entering into any settlement which (i) does not grant Officer a complete
and unqualified release of liability; (ii) would impose any penalty or
limitation on Officer, or (b) would admit any liability or misconduct by
Officer.

 
14.
Partial Indemnification.  If the Officer is entitled under any provision of this
Agreement to indemnification by the Corporation for some or a portion of the
Expenses, judgments, fines or amounts paid in settlement, actually and
reasonably incurred by the Officer in connection with such Proceeding, but not,
however, for the total amount thereof, the Corporation shall nevertheless
indemnify the Officer for the portion of such Expenses, judgments, fines or
amounts paid in settlement to which the Officer is entitled.



15.
Contribution.  In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for herein is held by a
court of competent jurisdiction to be unavailable to the Officer in whole or in
part, it is agreed that, in such event, the Corporation shall, to the fullest
extent permitted by law, contribute the payment of the Officer’s costs, charges
and Expenses (including attorneys' fees), judgments, fines and amounts paid in
settlement with respect to any Proceeding, whether civil, criminal,
administrative or investigative, in an amount that is just and equitable in the
circumstances, taking into account, among other things, contributions by other
directors and officers of the Corporation or others pursuant to indemnification
agreements or otherwise; provided, that, without limiting the generality of the
foregoing, such contribution shall not be required where such holding by the
court is due to (i) the failure of the Officer to meet the standard of conduct
set forth in Section 4 hereof, or (ii) any limitation on indemnification set
forth in Sections 4, 5 or 8 hereof.



16.           D&O Liability Insurance.


 
(a)
Maintenance of Insurance.   The Corporation hereby covenants and agrees that, so
long as the Officer shall continue to serve the Corporation in any of the
capacities set forth in the definition of "Proceeding" above, and thereafter so
long as the Officer shall be subject to any possible Proceeding by reason of the
fact that the Officer was serving in any such capacity, the Corporation shall
promptly obtain and maintain in full force and effect directors’ and officers’
liability insurance ("D&O Insurance") in reasonable amounts from established and
reputable insurers.



 
(b)
Annual Review.   At the Officer’s request, the Corporation shall arrange an
annual review of the Corporation's D&O Insurance by an independent insurance
adviser, all fees and charges arising from such review to be met by the
Corporation.

 

--------------------------------------------------------------------------------


 
 
(c)
Tail Coverage.   In the event of a Change in Control, the Corporation shall
maintain in force any and all insurance policies then maintained by the
Corporation providing insurance in respect of Officer, including without
limitation D&O Insurance, for a period of six years thereafter.  The policies
for such continued coverage shall be placed by a broker engaged by the
Corporation prior to such Change in Control.



 
(d)
Pursuit of the Insurance Company.   The Corporation shall indemnify Officer for
Expenses incurred by Officer in connection with action brought by Officer for
recovery under any insurance policy referred to in this Section 16, and shall
advance to Officer the Expenses of such action; provided, however, that by
executing this Agreement Officer hereby undertakes to promptly re-pay the
Corporation for any such advanced Expenses if a court of competent jurisdiction
finds that all of the claims brought by the Officer were frivolous and not in
good faith.



17.
Interpretation and Scope of Agreement.   Nothing in this Agreement shall be
interpreted to constitute a contract of service for any particular period or
pursuant to any particular terms or conditions. The Corporation retains the
right, in its discretion, to terminate the service relationship of the Officer,
with or without cause, or to alter the terms and conditions of the Officer’s
service all without prejudice to any rights of the Officer which may have
accrued or vested prior to such action by the Corporation.  The Corporation
shall be precluded from asserting in any such proceeding that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Corporation is bound by all the provisions
of this Agreement and is precluded from making any assertion to the contrary.



18.
Severability.   If this Agreement or any portion thereof shall be invalidated on
any ground by any court of competent jurisdiction, the remainder of this
Agreement shall continue to be valid and the Corporation shall nevertheless
indemnify the Officer as to Expenses, judgments, fines and amounts paid in
settlement with respect to any Proceeding to the fullest extent permitted by any
applicable portion of this Agreement that shall not have been invalidated.



19.
Subrogation.   In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Officer with respect to any insurance policy or otherwise. The
Officer shall execute all documents required and shall do all acts that may be
necessary to secure such rights and to enable the Corporation effectively to
bring suit to enforce such rights.  The Corporation shall pay or reimburse all
Expenses actually and reasonably incurred by Officer in connection with such
subrogation.



20.
Notices.   All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given upon
delivery by hand to the party to whom the notice or other communication shall
have been directed,

 

--------------------------------------------------------------------------------




 
or on the third business day after the date on which it is mailed by United
States mail with first-class postage prepaid, addressed as follows:

 
 
If to Officer:
_____________________
_____________________
Attn:_________________
Facsimile: _____________
E-mail:________________
 
If to Corporation:
SCOLR Pharma, Inc.
19204 North Creek Parkway
Suite 100
Bothell, Washington 98011
Attn: 
Fascimile: (425) 368-1051
E-mail: 








With a copy to:
Garvey Schubert Barer
Eighteenth Floor
1191 Second Avenue
Seattle, Washington 98101-2939
Attne: Bruce A. Robertson, Esquire
Facsimile: (206) 464-0125
E-mail: brobertson@gsblaw.com

 
or to any other address as either party may designate to the other in writing.


21.
Counterparts.   This Agreement may be executed in any number of counterparts,
each of which shall constitute the original.



22.
Successors and Assigns.   All of the terms and provisions of this Agreement
shall be binding upon, shall inure to the benefit of and shall be enforceable by
the parties hereto and their respective successors, assigns, heirs, executors,
administrators and legal representatives.  The Corporation shall require and
cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Corporation, by written agreement in form and substance reasonably
satisfactory to Officer, expressly to assume and agree to perform this Agreement
in the same manner and to the same extent that the Corporation would be required
to perform if no such succession had taken place.



23.
Applicable Law.   This Agreement shall be governed by and construed in
accordance with the internal laws of the state of Delaware without regard to the
principles of conflict of laws.



24.
Attorney Fees.   If any suit or action (including, without limitation, any
bankruptcy proceeding) is instituted to enforce or interpret any provision of
this Agreement, the

 

--------------------------------------------------------------------------------




 
prevailing party shall be entitled to recover from the party not prevailing, in
addition to other relief that may be provided by law, an amount determined
reasonable as attorney fees at trial and on any appeal of such suit or action.

 
25.
Modification and Waiver.   No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver.



26.
Jurisdiction and Venue.   Each party hereto expressly and irrevocably consents
and submits to the jurisdiction and venue of any state or federal court sitting
in King County, Washington, in any action or proceeding arising out of or
relating to this Agreement and agrees that all claims in respect of the action
or proceeding may be heard and determined in such court and to the appellate
courts in connection with any appeal. The parties expressly waive all defenses
of lack of personal jurisdiction, improper venue and forum non-conveniens with
respect to such federal and state courts sitting within King County, Washington.
The parties expressly consent to (i) service of process being effected upon them
by certified mail sent to the addresses set forth in this Agreement and (ii) any
final judgment rendered against a party in any action or proceeding being
enforceable in other jurisdictions in any manner provided by law.



27.
Period of Limitations.   No legal action shall be brought and no cause of action
shall be asserted by or in the right of the Corporation against Officer,
Officer’s estate, spouse, heirs, executors or personal or legal representatives
after the expiration of two years from the date of accrual of such cause of
action, and any claim or cause of action of the Corporation shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.





[Remainder of this page intentionally left blank.]
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.
 
 
OFFICER:
 
_____________________________
Signature
Print Name: ____________________
 
 
CORPORATION:
 
SCOLR PHARMA, INC.
 
 
By:
 
 
 
______________________________
Signature
Print Name: _____________________
Title: __________________________

 

--------------------------------------------------------------------------------


 
EXHIBIT A




FORM OF UNDERTAKING






The undersigned is the Officer as defined in that certain Officer
Indemnification Agreement dated May 26, 2009 between the undersigned and SCOLR
Pharma, Inc. (the "Indemnification Agreement").  Capitalized terms not otherwise
defined herein shall have the meanings given in such agreement.


As a condition to receiving advances of Expenses as provided in Section 9 of the
Indemnification Agreement, Officer agrees that, if, when and to the extent that
a final judicial determination is made that Officer would not be permitted to be
so indemnified under applicable law, the Officer shall reimburse the Corporation
for all amounts theretofore paid by the Corporation to Officer pursuant to the
Indemnification Agreement within 60 days of the Corporation’s demand, but only
to the extent that Officer is ultimately found not to be entitled to be
indemnified by the Corporation under the terms of the Indemnification Agreement,
the charter documents of the Corporation (including its certificate of
incorporation and bylaws), and applicable state law.


This Agreement shall not affect in any manner rights which Officer may have
against the Corporation, any insurer or any other person to seek indemnification
for or reimbursement of any expenses referred to herein or any judgment which
may be rendered in any litigation or proceeding.
 

 
FOR EXHIBIT PURPOSES ONLY,
NO SIGNATURE REQUIRED
 
__________________________
Officer

 
Exhbit A

--------------------------------------------------------------------------------